NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  29-JUN-2020
                                                  07:54 AM



    NOS. CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                            CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                 WILSON K. KOIKE, Defendant-Appellant
                       (CR. NO. 1CPC-XX-XXXXXXX)

                                     AND

                           CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                  WILSON KOIKE, Defendant-Appellant
                      (CR. NO. 1CPC-XX-XXXXXXX)

                                     AND

                            CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                 Wilson K. Koike, Defendant-Appellant
                       (CR. NO. 1CPC-XX-XXXXXXX)


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT


                       SUMMARY DISPOSITION ORDER
           (By: Ginoza, Chief Judge, Leonard and Chan, JJ.)

            In this consolidated appeal,1 Defendant-Appellant
Wilson K. Koike (Koike) appeals from three May 23, 2019 Judgments
of Conviction and Probation Sentence in No. 1CPC-XX-XXXXXXX, No.


      1
         By order dated October 4, 2019, this court consolidated CAAP-19-
0000428, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


1CPC-XX-XXXXXXX, and No. 1CPC-XX-XXXXXXX, respectively, entered
by the Circuit Court of the First Circuit (Circuit Court).2         The
Circuit Court convicted Koike of two counts of driving without a
license, in violation of Hawaii Revised Statutes (HRS) § 286-102
(2007 & Supp. 2017); two counts of driving without no-fault
insurance, in violation of HRS § 431:10C-104(a) (2005); two
counts of "Unlicensed Dog," in violation of HRS § 143-2 (2011);
and one count of cruelty to animals in the second degree, in
violation of HRS § 711-1109(1)(b) (2014).
            In the Circuit Court, Koike moved to dismiss the
charges, asserting that the Circuit Court lacked jurisdiction
over his cases because the Hawaiian Kingdom continues to exist as
a state, and that only a military court established by the United
States would have jurisdiction over his cases.         The Circuit Court
denied the motions to dismiss.        Koike moved for reconsideration
of the Circuit Court's orders denying his motions to dismiss, and
the Circuit Court denied his motions for reconsideration.         Koike
entered conditional guilty pleas on all of the charges, and the
Circuit Court found him guilty and sentenced him to, inter alia,
probation and community service.
            On appeal, Koike argues that the Circuit Court lacked
jurisdiction over his cases because the Hawaiian Kingdom
continues to exist and the events leading to the establishment of
the State of Hawai#i render the Judiciary "null and void."
Upon careful review of the record and the briefs submitted by the
parties and having given due consideration to the arguments
advanced and the issues raised by the parties, we resolve Koike's
points of error as follows:
            The Hawai#i Supreme Court has held that "'whatever may
be said regarding the lawfulness' of its origins, 'the State of
Hawai#i is now, a lawful government.'         Individuals claiming to be
citizens of the Kingdom and not of the State are not exempt from


     2
         The Honorable Edward H. Kubo, Jr. presided.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


application of the State's laws."     State v. Kaulia, 128 Hawai#i
479, 487, 291 P.3d 377, 385 (2013) (internal citation, brackets,
and ellipses omitted) (quoting State v. Fergerstrom, 106 Hawai#i
43, 55, 101 P.3d 652, 664 (App. 2004)).
          Therefore, IT IS HEREBY ORDERED that the Judgments of
Conviction and Probation Sentence entered by the Circuit Court on
May 23, 2019 in No. 1CPC-XX-XXXXXXX, No. 1CPC-XX-XXXXXXX, and No.
1CPC-XX-XXXXXXX, are affirmed.
          DATED:   Honolulu, Hawai#i, June 29, 2020.


On the briefs:
                                      /s/ Lisa M. Ginoza
Brian R. Vincent,                     Chief Judge
Deputy Prosecuting Attorney,
City and County of Honolulu,
for Plaintiff-Appellee.               /s/ Katherine G. Leonard
                                      Associate Judge
Walter J. Rodby,
for Defendant-Appellant.
                                      /s/ Derrick H. M. Chan
                                      Associate Judge




                                  3